Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 18 April 2022 are acknowledged.  Claims 1-6, 9-16, and 19-20 are currently pending.  Claims 7-8, 17-18, and 21-25 have been cancelled.  Claims 1 and 11 have been amended.  Claims 1-6, 9-16, and 19-20 are examined on the merits within.

New Rejections – 35 U.S.C. 112(a) Rejections
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
4.	Claims 1 and 11 recite “wherein the dispersion of the microcapsules consists of the microcapsules and a carrier material selected from the group consisting of water, gel, a nonaqueous solvent and combinations thereof”.  The claim has been amended to recite the closed language of “consists of”.  However, the specification does not provide explicit support for a dispersion that only includes microcapsules and carrier material, nor does the specification show what is to be excluded.  Thus the closed language of “consists of” is deemed new matter. 

Maintained Rejections
Claim Rejections – 35 U.S.C. 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6, 9-16 and 19-20 is/are again rejected under 35 U.S.C. 103 as being unpatentable over Tice et al. (U.S. Patent No. 4,530,840) in view of Burch et al. (U.S. Patent Application Publication No. 2004/0156931).
	Tice et al. teach a method of treating inflammation comprising administering microparticles containing an anti-inflammatory compound and a biocompatible and biodegradable matrix to a subject.  See claim 6.   The polymeric matrix of the microcapsules is polylactic acid, polyglycolic acid, or copolymers of polylactic and polyglycolic acid.  See claim 7. The microparticles are injected into the area of the inflamed joint of the affected subject.  See claim 9.  Suitable anti-inflammatory compounds include steroids.  See column 2, lines 18-31. The invention is directed to long-acting, slow release anti-inflammatory agents.  See column 1, lines 9-12. The composition is directly injected into the joints.  See column 1, lines 14-22. Since Tice et al. teach the same biodegradable polymer, it should behave similarly, i.e., degrade in a biological material of fluid. Rabbits were injected intra-articularly, i.e., within the cavity of the joint.  See column 9, lines 23-36.  Since the cavity of a joint comprises synovial fluid and is surrounded by synovial membrane, the injection is in the presence of synovial fluid.  The joint can be a knee, shoulder, ankle, etc.  See column 5, lines 11-45. Tice et al. teach formation of microcapsules require reducing the temperature, i.e., cooling prior to injection.  See column 6, lines 46-68.  Tice et al. do not teach heating the composition prior to administration.  Since the claims nor specification define “cooled composition”, it is assumed room temperature reads on this limitation.  Tice et al. teach the composition was formed at 0°C, then combined with saline and injected.  See column 6, lines 46-68 and column 8, lines 52-59. Thus the composition should promote vasoconstriction.  Once the composition is injected into the body, it automatically becomes heated since the body internally is warmer than room temperature.  The "differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). " The microcapsules were dispersed in saline.  See column 8, lines 52-59. 
	Tice et al. do not teach cellulose.
	Burch et al. teach a method of relieving pain at a site in a human comprising administering by injection a capsaicinoid. 	See abstract. The delivery system is a microcapsule formed of a synthetic biodegradable polymer including copolymers of lactic acid and glycolic acid.  See paragraphs [0080-0081]. The capsaicinoid may be combined with a pharmaceutically acceptable vehicle including aqueous vehicles, nonaqueous vehicles, antimicrobial agents, isotonic agents, buffers, antioxidants, suspending and dispersing agents, emulsifying agents, sequestering or chelating agents and any combination or mixtures thereof.  Suitable pharmaceutically acceptable vehicles for injection include sodium chloride and hydroxypropyl methyl cellulose.  See paragraph [0150].  Thus the vehicle may be a combination of sodium chloride injection (i.e., saline) and cellulose.  Pain may be associated with orthopedic disorders such as knee, hip, spine, shoulder, etc.  See paragraph [0089]. 
	It would have been obvious to one or ordinary skill in the art as of the effective filing date of the invention to add cellulose to the composition of Tice et al. since Tice et al specifically teach administering the composition via a pharmaceutically acceptable vehicle, i.e., saline, and Burch et al. teach that cellulose compounds are commonly used pharmaceutically acceptable vehicles (that can be used in combination with saline) for direct injection of microcapsules made of copolymers of lactic and glycolic acid. The resultant combination should function to inhibit formation of adhesion, scar tissue and exogenous bone. 

7.	Claims 1-6, 9-16 and 19-20 is/are again rejected under 35 U.S.C. 103 as being unpatentable over Horisawa et al. (Pharm. Res. 2002) in view of Burch et al. (U.S. Patent Application Publication No. 2004/0156931).
	Horisawa et al. teach prolonged anti-inflammatory action of DL-lactide/glycolide copolymer nanospheres containing betamethasone sodium phosphate (corticosteroid) for intra-articular delivery in arthritic rabbit.  See Title.  The betamethasone sodium phosphate loaded nanospheres were administered into the joint cavity.  See page 403, Methods.    Since the cavity of a joint comprises synovial fluid and is surrounded by synovial membrane, the injection is in the presence of synovial fluid.  Since Horisawa et al. teach the same biodegradable polymer, it should behave similarly, i.e., degrade in a biological material of fluid.  The composition is administered to the knee joints.  See page 403, Conclusions. The nanospheres are formed using freeze drying, i.e., cooling prior to injection.  See page 404, Preparation of BSP-Loaded Nanospheres. Thus the composition should promote vasoconstriction.  Once the composition is injected into the body, it automatically becomes heated since the body internally is warmer than room temperature.  The "differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). " The nanospheres were dispersed in saline.  See page 404, In Vivo Drug Release Study. 
	Horisawa et al. do not teach cellulose.
	Burch et al. teach a method of relieving pain at a site in a human comprising administering by injection a capsaicinoid. 	See abstract. The delivery system is a microcapsule formed of a synthetic biodegradable polymer including copolymers of lactic acid and glycolic acid.  See paragraphs [0080-0081]. The capsaicinoid may be combined with a pharmaceutically acceptable vehicle including aqueous vehicles, nonaqueous vehicles, antimicrobial agents, isotonic agents, buffers, antioxidants, suspending and dispersing agents, emulsifying agents, sequestering or chelating agents and any combination or mixtures thereof.  Suitable pharmaceutically acceptable vehicles for injection include sodium chloride and hydroxypropyl methyl cellulose.  See paragraph [0150].  Thus the vehicle may be a combination of sodium chloride injection (i.e., saline) and cellulose.  Pain may be associated with orthopedic disorders such as knee, hip, spine, shoulder, etc.  See paragraph [0089]. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to add cellulose to the composition of Horisawa because Burch et al. teach cellulose compounds are commonly used pharmaceutically acceptable vehicles (that can be used in combination with saline) for direct injection of microcapsules made of copolymers of lactic and glycolic acid. The resultant combination should function to inhibit formation of adhesion, scar tissue and exogenous bone.

Response to Arguments
	Applicants’ arguments filed 18 April 2022 have been fully considered but they are not persuasive. 
8.	Applicants argued, “Burch does not teach a carrier selected from water, gel, a nonaqueous solvent and combinations thereof. Tice does not teach cellulose.” 
	In response to applicants’ arguments, the prior art of Burch was provided to make obvious the combination of cellulose.  Tice et al. teach that the microcapsules are suspended in saline for injection.  Burch teaches the capsaicinoid may be combined with a pharmaceutically acceptable vehicle including aqueous vehicles, nonaqueous vehicles, antimicrobial agents, isotonic agents, buffers, antioxidants, suspending and dispersing agents, emulsifying agents, sequestering or chelating agents and any combination or mixtures thereof.  Suitable pharmaceutically acceptable vehicles for injection include sodium chloride and hydroxypropyl methyl cellulose (i.e., nonaqueous solvent).  See paragraph [0150].  Thus the vehicle may be a combination of sodium chloride injection (i.e., saline) and cellulose. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to add cellulose to the composition of Tice et al. since Tice et al specifically teach administering the composition via a pharmaceutically acceptable vehicle, i.e., saline, and Burch et al. teach that cellulose compounds are commonly used pharmaceutically acceptable vehicles (that can be used in combination with saline) for direct injection of microcapsules made of copolymers of lactic and glycolic acid. It is noted that the drug eluting composition is referred to with the open language of “comprising” whereas the dispersion is directed to the closed language of “consisting of”. Burch et al. make obvious the use of cellulose as a component of the formulation of Tice since it is known to be added to similar formulations without causing adverse side effects.   Thus it would have been obvious to add cellulose as a nonaqueous solvent in combination with saline in the dispersion or as a component of the drug eluting composition.  
	Thus this rejection is maintained.

9.	Applicants argued, “Horisawa does not teach cellulose. Burch fails to teach a dispersion of  microcapsules consisting of a carrier material selected from water, gel, a nonaqueous solvent and combinations thereof.” 
	In response to applicants’ arguments, the prior art of Burch was provided to make obvious the use of cellulose.  Horisawa teach that the nanospheres were dispersed in saline.  See page 404, In Vivo Drug Release Study.  Burch teaches the capsaicinoid may be combined with a pharmaceutically acceptable vehicle including aqueous vehicles, nonaqueous vehicles, antimicrobial agents, isotonic agents, buffers, antioxidants, suspending and dispersing agents, emulsifying agents, sequestering or chelating agents and any combination or mixtures thereof.  Suitable pharmaceutically acceptable vehicles for injection include sodium chloride and hydroxypropyl methyl cellulose (i.e., nonaqueous solvent).  See paragraph [0150].  Thus the vehicle may be a combination of sodium chloride injection (i.e., saline) and cellulose.  It would have been obvious to one or ordinary skill in the art as of the effective filing date of the invention to add cellulose to the composition of Horisawa since Horisawa specifically teach administering the composition via a pharmaceutically acceptable vehicle, i.e., saline, and Burch et al. teach that cellulose compounds are commonly used pharmaceutically acceptable vehicles (that can be used in combination with saline) for direct injection of microcapsules made of copolymers of lactic and glycolic acid. It is noted that that drug eluting composition is directed to the open language of “comprising” whereas the dispersion is directed to the closed language of “consisting of”. Burch et al. make obvious the use of cellulose as a component of the formulation of Horisawa since it is known to be added to similar formulations without causing adverse side effects.   Thus it would have been obvious to add cellulose as a nonaqueous solvent in combination with saline in the dispersion or as a component of the drug eluting composition.	
	Thus this rejection is maintained.

Conclusion
10.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
11.	No claims are allowed at this time.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615